Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.6 Page 1 of 20




                                                                   A
        Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.7 Page 2 of 20
A lb.


;_:_t CT Corporation                                                             Service of Process
                                                                                 Transmittal
                                                                                 01/04/2019
                                                                                 CT Log Number 534674888
         TO:     Linda Fogel
                 Stryker Corporation
                 2825 Airview Blvd
                 Portage, MI 49002-1802


         RE:     Process Served in Michigan

         FOR:    STRYKER CORPORATION (Domestic State: MI)




         ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

         TITLE OF ACTION:                 JOHN RICHARD O'CONNELL AND SUZANNE O'CONNELL, PLTFS. vs. STRYKER
                                          CORPORATION, DFT.
         DOCUMENT(S) SERVED:              SUMMONS, PROOF, COMPLAINT
         COURT/AGENCY:                    Ingham County - 30th Circuit Court, MI
                                          Case # 1904NP
         NATURE OF ACTION:                Product Liability Litigation - Personal Injury - Stryker Triathlon PKR and the Stryker
                                          Triathlon TKR
         ON WHOM PROCESS WAS SERVED:      The Corporation Company, Plymouth, MI
         DATE AND HOUR OF SERVICE:        By Certified Mail on 01/04/2019 postmarked on 01/02/2019
         JURISDICTION SERVED:             Michigan
         APPEARANCE OR ANSWER DUE:        Within 21 days after receiving this summons
         ATTORNEY(S) / SENDER(S):         David B. Carter, Jr.
                                          PO Box 54
                                          Charlotte, MI 48813
                                          517-618-5146
         ACTION ITEMS:                    CT has retained the current log, Retain Date: 01/04/2019, Expected Purge Date:
                                          01/09/2019

                                          Image SOP

                                          Email Notification, Linda Fogel linda.fogel@stryker.com

                                          Email Notification, Emmeline Towne Emmeline.towne@stryker.com

                                          Email Notification, LEGAL OPERATIONS DEPT. . legaloperations@stryker.com

                                          Email Notification, Alyssa Tatakis alyssa.tatakis@stryker.com


         SIGNED:                          The Corporation Company
         ADDRESS:                         40600 ANN ARBOR RD E STE 201
                                          Plymouth, MI 48170-4675
         TELEPHONE:                       213-337-4615




                                                                                 Page 1 of 1 / SV
                                                                                 Information displayed on this transmittal is for CT
                                                                                 Corporation's record keeping purposes only and is provided to
                                                                                 the recipient for quick reference. This information does not
                                                                                 constitute a legal opinion as to the nature of action, the
                                                                                 amount of damages, the answer date, or any information
                                                                                 contained in the documents themselves. Recipient is
                                                                                 responsible for interpreting said documents and for taking
                                                                                 appropriate action. Signatures on certified mail receipts
                                                                                 confirm receipt of package only, not contents.
Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.8 Page 3 of 20
           .1111 1)11011.111-1111-111111.111111.1111111111
          11   11


                           11111111111111111111111111111111111111

                         7018 0680 0000 9488 6779


                             DAVID B. CARTER, JR.
                              ATTORNEY AT LAW
                                 PO BOX 54
                          CHARLOTTE,MICEIIGAN,48813.


               To: STRYKER CORPORATION
                       Registered Agent:
                       THE CORPORATION COMPANY
                       40600 ANN ARBOR RD
                       STE 201
                       PLYMOUTH, MI, 48170
'11 •   • •-
               4"N.

                       Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.9 Page 4 of 20
                                                                            Original - Court             CLINTON f3ANAIN,EW
               Approved, SCAO                                               1st copy - Defendant                                    3rd copy - Return

                      STATE OF MICHIGAN                                                                                                 CASE NO.
                                    JUDICIAL DISTRICT
          30TH                       JUDICIAL CIRCUIT                           SUMMONS                                                     -NP
                                    COUNTY PROBATE
         Court address                                                                                                                            Court telephone no.


          Plaintiffs nameiskaddress(es), and telephone no(s).                                   Defendant's name(s), address(es), and telephone no(s).
           John and Suzanne O'Connell                                                           STRYKER CORPORATION
                                                                                                Registered Agent:
                                                                                                THE CORPORATION COMPANY
                                                                                                40600 ANN ARBOR RD
                                                                                                E STE 201
          Plaintiffs attorney, bar no., address, and telephone no.                              PLYMOUTH, MI, 48170
           David B. Carter, Jr. P54862
           PO Box 54
           Charlotte, MI 48.813
           517-256-3886

           Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk
           along with your complaint and, if necessary a case inventory addendum (form MC 21). The summons section will be completed
           by the court clerk.

           Domestic Relations Case
           O There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
               family members of the person(s) who are the subject of the complaint.
           O There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
               the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
               (form MC 21) listing those cases.
           0 It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
               the family or family members of the person(s) who are the subject of the complaint.

          Civil Case
          0 This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
          0 There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
             complaint.
          0 A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

                  been previously filed in 0 this court, 0                                                                                              Court, where

                  it was given case number                                       and assigned to Judge

                  The action 0 remains 0 is no longer pending.

           Summons section completed by court clerk.                            SUMMONS

           NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
           1. You are being sued.
           2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
             -serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
              served outside this state).
           3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
              demanded in the complaint.
           4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
              to help you fully participate in court proceedings, please contact the court immediately to make arrangements.

          Issue date            •
                      JAN 02 2019
                                               Expiration date'
                                                     APR 0 3 2019                   Court dell(
                                                                                                LOW u\FAVE
           *This summons is iwalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

         rAc 01 (ems) SUMMONS                                                                                  MCR 1.109(0). MCR 2.102(B), MCR 2.104. MCR 2.105
         Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.10 Page 5 of 20
                                                                                                                  SUMMONS
                                                                                                               -NP
                                                                                                        Case No. 19-
                                                    PROOF OF SERVICE
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
complete service you must return this original and all copies to the court clerk.

                                      CERTIFICATE I AFFIDAVIT OF SERVICE I NONSERVICE
                  0 OFFICER CERTIFICATE                           OR          0 AFFIDAVIT OF PROCESS SERVER
I certify that I am a sheriff, deputy sheriff, bailiff, appointed    Being first duly sworn. I state that I am a legally competent
court officer, or attorney for a party (MCR 2.104[A][2]),            adult who is not a party or an officer of a corporate party,
and that: (notarization not required)                                and that: (notarization required)

lp I served personally a copy of the summons and complaint.
0 I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
    together with
                   List all documents served with the summons and complaint



                                                                                                                          on the defendant(s):

Defendant's name                                 Complete address(es) of service                                          Day, dale, time




0 I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)
    and have been unable to complete service.
Defendant's name                                 Complete address(es) of service                                          Day, dale, time




I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my information, knowledge, and belief.
Service fee          Miles traveled Fee                                       Signature
S
                                    IS
                                                                              Name (type or mint)
Incorrect address fee Miles traveled Fee             TOTAL FEE          -
$                                                    $
                                    Is                                        Title

Subscribed and sworn to before me on                                                                                          County, Michigan.
                                              Date

My commission expires                                          Signature'
                             Date                                             Deputy court clerk/Notary public

Notary public, State of Michigan, County of

                                            ACKNOWLEDGMENT OF SERVICE
I acknowledge that I have received service of the summons and complaint, together with
                                                                                                            Attachments

                                                          on
                                                               Day, date, time
                                                                    on behalf of
Signature
Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.11 Page 6 of 20




                               STATE OF MICHIGAN
              IN THE 30TH CIRCUIT COURT FOR THE COUNTY OF INGHAM


       JOHN RICHARD O'CONNELL,
       and SUZANNE O'CONNELL

             Plaintiffs,                          COMPLAINT

                                                  HoNe LI NTO             AD'( 111
        STRYKER CORPORATION,                      FILE NO.: 19-   oil          -NP

             Defendant.


        DAVID B. CARTER, JR. (P54862)
        Attorney for Plaintiff
        PO BOX 54
        Charlotte, Michigan 48813
        (517) 618-5146 .



                       COMPLAINT AND DEMAND FOR JURY TRIAL


                   There is no other action between these parties arising
                   out of the same transaction or occurrence as alleged in
                   this petition pending in this court, nor has any such
                   action been previously filed and dismissed,
                   transferred, or otherwise disposed of after having been
                   assigned to a judge. MCR 2.113(C)(2)(a).


             NOW COMES the above-named Plaintiff, JOHN O'CONNELL and

        SUZANNE O'CONNELL, by and through their attorney, David B. Carter, Jr.,

        and for his Complaint against the above named Defendant, STRYKER

        CORPORATION, alleges and states the following:

               1. At all relevant times Plaintiff, JOHN RICHARD O'CONNELL,

        resided in the City of Eaton Rapids, County of Eaton, State of Michigan.
Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.12 Page 7 of 20




                                                                                Page 2

                 2.      Upon information and belief, Defendant, Stryker Corporation is a

         corporation organized and existing under the laws of Michigan, with its

         principal place of business in Kalamazoo, Michigan. Defendant does business

         throughout the United States, as Stryker Sales Corporation. Defendant is

         registered to transact business within the State of Michigan, and may be

         served with the summons and complaint through its registered agent, THE

         CORPORATION COMPANY, 40600 ANN ARBOR RD E STE 201, PLYMOUTH,

         MI, 48170. Upon information and belief Stryker Orthopedics is the division of

         Stryker Corporation who manufactured the device.

                 3.      Upon information and belief, at all times herein mentioned, the

         employees of Defendants, its subsidiaries, affiliates, and other related entities,

         were the agents, servants and employees of Defendants, and at all times

         relevant times, were acting within the purpose and scope of said agency and

         employment. Whenever reference in this Complaint is made to any act or

         transaction of Defendants, such allocations shall be deemed to mean that the

         principals, officers, employees, agents, and/or representatives of Defendants

         committed, knew of, performed, authorized, ratified and/or directed such

         transaction on behalf of Defendants while actively engaged in the scope of

         their duties.
Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.13 Page 8 of 20




                                                                             Page 3

                                 JURISDICTION AND VENUE

                4. This Court has jurisdiction as the parties are citizens of this

         State, and the amount in controversy exceeds the sum or value of

         8300,000.00, exclusive of interest and costs.

                                     PLAINTIFFS' CLAIMS

               5.    On or about June 23, of 2014, Plaintiff underwent a right partial

         knee replacement or a “PKR" surgery performed by Dr. Steven L. Drayer.

         Plaintiffs surgeon utilized the Stryker Triathlon PKR.

               6.    Subsequent to his PKR, Plaintiff began experiencing significant

         knee pain and discomfort and joint instability and limitation on mobility.

               7.    Diagnostic testing has revealed that the PKR had failed and

         became loose and needed to be replaced.

               8.    As a direct and proximate result of Defendants placing the

         Stryker Triathlon PKR in to the stream of commerce, Plaintiff has suffered;

         and continues to suffer, both injuries and damages including, but not limited

         to, past, present and future physical and mental pain and suffering; and past,

         present and future medical, hospital, rehabilitative and pharmaceutical

         expenses, and other related charges.

               9.    On or about March 25, of 2016, Plaintiff underwent a right total

         knee replacement or a "TKR" surgery performed by Dr. Kenneth Morrison.

         Plaintiffs surgeon utilized the Stryker Triathlon TKR.
Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.14 Page 9 of 20




                                                                            Pace 4

               10.    Subsequent to his TKR replacement, Plaintiff began experiencing

         significant knee pain and discomfort and joint instability and limitation on

         mobility.

               11.    Diagnostic testing has revealed that the TKR had also failed and

         became loose and needed to be replaced.

               12.   As a direct and proximate result of Defendants placing the

         Stryker Triathlon TKR in to the stream of commerce, Plaintiff has suffered,

         and continues to suffer, both injuries and damages including, but not limited

         to, past, present and future physical and mental pain and suffering; and past,

         present and future medical, hospital, rehabilitative and pharmaceutical

         expenses, and other related charges.

                                    FIRST CAUSE OF ACTION
                                          (Negligence)


               13.   Plaintiff incorporates by reference all preceding paragraphs as if

         fully set forth herein and further alleges as follows:

               14.   Defendants designed, manufactured, marketed, detailed, and

         advertised, both to physicians and consumers, that the Stryker Triathlon PKR

         and the Stryker Triathlon TKR were safe and effective for their intended use -

         pre-operative alignment for Partial knee replacement surgery and Total knee

         replacement surgery.

               15.   As a result, Defendants had a duty to perform each of these

         functions reasonably and with a reasonable and due care for the safety and
Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.15 Page 10 of 20




                                                                                 Page 5

          well-being of patients in whom the devices would be utilized, including

          Plaintiff. Defendants failed to reasonably execute these duties.

                16. Defendants failed to use reasonable and due care for the safety

          and well-being of those on whom the Stryker Triathlon PKR and the Stryker

          Triathlon TKR would be utilized, including Plaintiff, and is therefore negligent

          in the following respects:

                      a.     Defendants failed to adequately design and manufacture

                             the Stryker Triathlon PKR and the Stryker Triathlon TKR to

                             insure that it would not become loose during normal usage.

                      b.     Defendants failed to adequately test the Stryker Triathlon

                             PKR and the Stryker Triathlon TKR to insure that they

                             would perform correctly;

                      c.     Defendants made affirmative representations that the

                             Stryker Triathlon PKR and the Stryker Triathlon TKR would

                             not loosen and would last nearly 20 years after surgery.

                            These representations were false and misleading to both

                             physicians and the consumer, including Plaintiff;

                      d.     Defendants trained its sales force to "detail" the Stryker

                            Triathlon PKR and the Stryker Triathlon TKR utilizing

                             representations that the Defendants knew or should have

                             known were false, creating a mistaken belief in the minds of
Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.16 Page 11 of 20




                                                                               Page 6

                              both surgeons and consumers that the device was safe for

                              its intended use.

                       e.     Defendants failed to promptly act upon reports of early

                              failure such that the Stryker Triathlon PKR and the Stryker

                             Triathlon TKR continued to be utilized in unknowing

                              patients by surgeons well after it should have been recalled

                              or sales suspended.

                17.    The above conduct illustrates Defendants' failure to exercise

          reasonable and appropriate care. It was foreseeable that such negligence

          would lead to the devices failure as well as severe, permanent, debilitating

          injury to patients, including Plaintiff.

                18.    As a direct and proximate result of Defendants' negligence,

          Plaintiff has suffered, and will continue to suffer, injury, emotional distress,

          harm and economic loss as alleged herein.

                                    SECOND CAUSE OF ACTION
                                   (Breach of Express Warranty)


                19.    Plaintiff incorporates by reference all preceding paragraphs as if

          fully set forth herein and further alleges as follows:

                20.    Through its public statements, its descriptions of the Stryker

          Triathlon PKR and the Stryker Triathlon TKR, its promises relating to the

          Stryker Triathlon PKR and the Stryker Triathlon TKR, Defendants expressly

          warranted, among other things, that the Stryker Triathlon PKR and the
Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.17 Page 12 of 20




                                                                              Page 7

          Stryker Triathlon TKR was effective and safe for its intended use and would

          last.

                  21.   These warranties came in the form of (i) publicly-made written

          and verbal assurances of safety; (ii) press releases and dissemination via the

          media of uniform promotional information that was intended to crease a

          demand for the Stryker Triathlon PKR and the Stryker Triathlon TKR (but

          which contained material misrepresentations and utterly failed to warn of the

          risks of the Stryker Triathlon PKR and the Stryker Triathlon TKR; (iii) verbal

          assurances made by Defendants' consumer relations personnel to the public

          about the safety of the Stryker Triathlon PKR and the Stryker Triathlon TKR

          that also downplayed the risks associated with the Stryker Triathlon PKR;

          and, (iv) false and misleading written information supplied by Defendants.

                  22.   Plaintiff further alleges that all of the aforementioned written

          materials are known to Defendants and in its possession, and it is Plaintiff's

          reasonable belief that these materials shall be produced by Defendants and be

          made part of the record once Plaintiff is afforded the opportunity to conduct

          discovery.

                  23.   When Defendants made these express warranties, it knew the

          purpose for which the Stryker Triathlon PKR and the Stryker Triathlon TKR

          was to be used, and warranted it to be in all respects safe and proper for such

          purpose.
      Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.18 Page 13 of 20




                                                                                        Page 8

                        24.    Defendants drafted the documents and/or made statements upon

                  which these warranty claims are based and, in doing so, defined the terms of

                  those warranties.

                        25.   The Stryker Triathlon PKR and the Stryker Triathlon TKR do not

                  conform to Defendants' representations in that the devices are safe and

                  instead produces serious and debilitating side effects.

                        26.   As such, the Stryker Triathlon PKR and the Stryker Triathlon

                  TKR did not conform to Defendants' promises, descriptions, or affirmations of

                  fact, and was not adequately packaged, labeled, promoted, or fit for the

                  ordinary purposes for which such devices are used.

                        27.   As a direct and proximate result of the breach of Defendant's

                  warranties, Plaintiff suffers, and will continue to suffer, injury, emotional

                  distress, harm and economic loss as alleged herein.

                                            THIRD CAUSE OF ACTION
                                           (Breach of Implied Warranty)

              E
              8
          V             28.   Plaintiff incorporates by reference all preceding paragraphs as if
F4      mt
        V-1
 -3
0I      3:4:10.
          6     fully set forth herein and further alleges as follows:
uti mE 73 eie
..cc).
uu, co. opi-ev
        g suct
cci A oo - S a
                       29. At the time Defendants marketed, sold, and distributed the
,r2 V   g2gI Stryker Triathlon PKR and the Stryker Triathlon TKR, Defendants knew of the

              ,N use for which these products were intended and impliedly warranted the
                  products to be of merchantable quality, safe, fit and effective for such use.
Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.19 Page 14 of 20




                                                                              Paee 9

                30.    Defendants knew, or had reason to know, that Plaintiff and his

          physicians would rely on the Defendants' judgment and skill in providing the

          Stryker Triathlon PKR and the Stryker Triathlon TKR for the intended use.

                31.    Plaintiff and his physicians reasonably relied upon the skill and

          judgment of Defendants as to whether the Stryker Triathlon PKR and the

          Stryker Triathlon TKR was of merchantable quality, safe, fit, and effective for

          its intended use.

                32.   Contrary to such implied warranty, Stryker Triathlon PKR and

          the Stryker Triathlon TKR was not of merchantable quality, nor safe or fit or

          effective for its intended use, because the product was, and is unreasonably

          dangerous, defective, unfit and ineffective for the ordinary purposes for which

          the Stryker Triathlon PKR and the Stryker Triathlon TKR was used.

                33.    As a direct and proximate result of Defendants' breach of its

          implied warranty, Plaintiff has suffered, and will continue to suffer, injury,

          emotional distress, harm and economic loss as alleged herein.

                                   FOURTH CAUSE OF ACTION
                                (Strict Liability - Failure to Warn)


                34.    Plaintiff incorporates by reference all preceding paragraphs as if

          fully set forth herein and further alleges as follows:

                35.   The Stryker Triathlon PKR and the Stryker Triathlon TKR utilized

          on Plaintiff contained no warnings, or in the alternative, contained inadequate
     Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.20 Page 15 of 20




                                                                                             Page 10

                           warnings, as to the risk that these products could loosen under normal usage

                           and cause significant knee misalignment and pain.

                                 36.   The warnings that accompanied the Stryker Triathlon PKR and

                           the Stryker Triathlon TKR failed to provide the level of information that an

                           ordinary consumer would expect when using the product in a manner

                           reasonably foreseeable to Defendants.

                                 37.   Had Plaintiff received a proper or adequate warning as to the

                           risks associated with the Stryker Triathlon PKR and the Stryker Triathlon

                           TKR, Plaintiff would not have used these products or would have at least

                           considered other alternatives.

                                 38.   Upon information and belief, had Plaintiff's surgeon receive a

                           proper or adequate warning as to the risks associated with using the Stryker

                           Triathlon PKR and the Stryker Triathlon TKR, he would not have

                           recommended these devices, would have used an alternative device; or, at a

                           minimum, would have provided Plaintiff with an adequate warning and
                      E
            0 ° obtained informed consent.
            a B
14          i1
         en 71 t...   3
     3  43 cktig
     ..?....73-1          39. As a direct and proximate result of Defendants' failure to warn of
ix<
a>. mrauw
     oui-vv    g5r4
ow                  these dangers, Plaintiff has suffered, and will continue to suffer, injury,
cliA ?lel§
ing
›ri giin emotional distress, harm and economic loss as alleged herein.
a        u su.°
0           1-• 1
                      mE         40.   Defendants are strictly liable for Plaintiffs injuries, damages and

                           losses.
' II
       Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.21 Page 16 of 20




                                                                                     Page 11

                                           FIFTH CAUSE OF ACTION
                                        (Strict Liability - Design Defect)


                       41.    Plaintiff incorporates by reference all preceding paragraphs as is

                 fully set forth herein and further alleges as follows:

                       42.    Defendants' Stryker Triathlon PKR and the Stryker Triathlon TKR

                 are designed in such a way that, when used as intended, it causes serious,

                 permanent, and devastating damage to patients. The damage and mechanism

                 of injury have been previously described herein.

                       43.    Defendants' Stryker Triathlon PKR and the Stryker Triathlon TKR

                 do not perform as safely as an ordinary consumer would expect when used as

                 intended, or in a manner reasonably foreseeable to Defendants.

                       44.   The risks of using Defendants' Stryker Triathlon PKR and the

                 Stryker Triathlon TKR outweigh the benefits of using the devices.

                       45.    Defendants knew or should have known of the defective nature of

                 its Stryker Triathlon PKR and the Stryker Triathlon TKR, but continued to

                 design, manufacture, market, and sell it so as to maximize sales and profits at

                 the expense of the public health and safety, in conscious disregard of the

                 foreseeable harm caused by its products.

                       46.   As a direct and proximate result of the Stryker Triathlon PKR and

                 the Stryker Triathlon TKR's defective designs, Plaintiff has suffered, and will

                 continue to suffer, injury, emotional distress, harm and economic loss as

                 alleged herein.
Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.22 Page 17 of 20




                                                                              Page 12

               47.    Defendants are strictly liable for Plaintiff's injuries, damages and

         losses.

                                    SIXTH CAUSE OF ACTION
                            (Strict Liability - Manufacturing Defect)


               48.    Plaintiff incorporates by reference all preceding paragraphs as if

         fully set forth herein and further alleges as follows:

               49.   The Stryker Triathlon PKR and the Stryker Triathlon TKR system

         utilized on Plaintiff failed, causing Plaintiff to undergo complicated surgery to

         replace the medical device within a short period of time after the original date

         of implantation. These "revision" surgeries are technically much more difficult

         than the original surgery, even for skilled orthopedic surgeons, and involve a

         very long, difficult recovery process.

               50.    The Stryker Triathlon PKR and the Stryker Triathlon TKR utilized

         in Plaintiff's surgery contained a manufacturing defect in that the Stryker

         Triathlon PKR and the Stryker Triathlon TKR utilized in Plaintiff departed

         from its intended design and became more dangerous.

               51.    As a direct and proximate result of Defendants' manufacturing

         defect, Plaintiff has suffered, and will continue to suffer, injury, emotional

         distress, harm and economic loss as alleged herein.

               52.    Defendants are strictly liable for Plaintiffs injuries, damages and

         losses.
Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.23 Page 18 of 20




                                                                              Page 13

                                  SEVENTH CAUSE OF ACTION
                          (Strict Liability - Failure to Adequately Test)


                53.    Plaintiff incorporates by reference all preceding paragraphs as if

          fully set forth herein and further alleges as follows:

                54.    Defendants advised consumers and the medical community that

          Stryker Triathlon PKR and the Stryker Triathlon TKR was safe for use in

          humans. Defendants failed to adequately test its products for use in knee

          replacement.

                55.    Had Defendants adequately tested the safety of Stryker Triathlon

          PKR and the Stryker Triathlon TKR and disclosed those results to the medical

          community or to the public, Plaintiff would not have used the Stryker

          Triathlon PKR and the Stryker Triathlon TKR for his knee replacement.

                56.    As a direct and proximate result of Defendants' failure to

          adequately test its product, Plaintiff has suffered the conditions, injuries and

          damages set forth above.

                57.    Defendants are strictly liable for Plaintiff's injuries, damages and

          losses.

                                    EIGHTH CAUSE OF ACTION
                                       (Loss of Consortium)


                58.    Plaintiff incorporates by reference all preceding paragraphs as if

          fully set forth herein and further alleges as follows:
Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.24 Page 19 of 20




                                                                           Pane 14

               59.    Plaintiff, SUZANNE O'CONNELL, was at all times relevant hereto,

          and now, the spouse of Plaintiff JOHN RICHARD O'CONNELL, and lived and

          cohabited with him.

               60.    Plaintiff, JOHN RICHARD O'CONNELL, has been caused,

         presently and in the future, to suffer the loss of his spouse's companionship,

          services, 'society and the ability of Plaintiff, SUZANNE O'CONNELL, in those

         respects been impaired and depreciated, and the marital association between

         husband and wife has been altered and impaired.

               61.    WHEREFORE, Plaintiffs pray for judgment against Defendants,

         jointly and severally, for at least THREE HUNDRED THOUSAND

         ($300,000.00) DOLLARS compensatory damages, plus interest, costs and

         attorneys' fees.



                     I DECLARE UNDER THE PENALTIES OF PERJURY
                     THAT THIS INSTRUMENT HAS BEEN EXAMINED BY
                     ME AND THAT THE CONTENTS THEREOF ARE
                     TRUE TO THE BEST OF MY INFORMATION,
                     KNOWLEDGE AND BELIEF.


                                             Respectfully submitted,


         Dated:
                                                   ","j_eycep...1u(      . A n



                                              ohm Richard O'Connell
                                             Plaintiff


         Dated: I ad.efel                                   O .ce4,4ita
                                             SUZANNE O'Connell
                                             Plaintiff
Case 1:19-cv-00086-JTN-ESC ECF No. 1-2 filed 02/05/19 PageID.25 Page 20 of 20




                                                                      Page 15




        Dated: January 2, 2019
                                            avis B. Carter, Jr  (P   62)
                                          Attorney for Defendant
                                          PO BOX 54
                                          Charlotte, Michigan 48813
                                          (517) 618-5146
                                          Email: david@davidcarterlaw.com




                                  DEMAND FOR JURY

              NOW COMES the Plaintiffs herein, by and through his attorney, David

        B. Carter, Jr., and hereby demands a trial by jury in the within cause of

        action.



                                          Re spec ully su itted



                                         /By: Did B.
